Citation Nr: 1505050	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-15 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a voice box injury, to include secondary to residuals of a jaw injury and exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1972, which included service in the Republic of Vietnam, and from August 1980 to August 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2010 and January 2012, the Veteran provided testimony before a Decision Review Officer at the RO and the undersigned Veterans Law Judge at a videoconference hearing, respectively.  Copies of the transcript of the hearings are in the electronic record.

In May 2012, the Board denied entitlement to service connection for a voice box injury and peripheral neuropathy of the lower extremities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a joint motion for partial remand, the parties asked the Court not to disturb the denial of entitlement to service connection for peripheral neuropathy of the lower extremities.  In February 2013, the Court granted the partial motion for remand and remanded the claim of entitlement to service connection for a voice box injury.

In October 2013, the Board remanded the claim for further development and the case was later returned to the Board.

In August 2014, the Board requested a Veterans Health Administration (VHA) expert opinion.  In October 2014, the VHA expert provide a medical opinion.  The Veteran was afforded 60 days to respond to the VHA expert opinion, and in December 2014 the representative presented written argument.

The issues of an increased rating for residuals of a jaw injury and a claim regarding entitlement to service connection for peripheral neuropathy have been raised by the record in a statement received in November 2013 and a July 2014 claim, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a recent December 2014 informal hearing presentation, the Veteran's representative argues that a new examination is warranted due to inadequacies contained in the VHA opinion obtained by the Board.  The Board agrees that further examination is warranted.

The VHA expert stated in the opinion that a reliable opinion could not be provided in this case without resorting to speculation and that the Veteran would need to be examined.  Therefore, another VA examination is necessary.  Given that the examiner who conducted both the December 2008 and December 2013 VA examinations has provided inconsistent information about the nature of the voice box disorder, the Veteran should be examined by a medical professional who has not previously examined him.

Further, the AOJ should ask the Veteran to identify all treatment for that disorder and obtain any additional records from the Jackson VA Medical Center since January 2014.

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to identify all treatment for his voice box disorder and obtain all identified records.  Regardless of the claimant's response, obtain all records from the Jackson VA Medical Center from January 2014 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his voice box disorders, to include to whether he has a left true vocal cord paralysis or a "psychogenic voice disorder" related to active service, by a medical professional who has not previously examined him.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to the voice box disorder.  

The examiner should be asked to answer the following inquiries:

(a)  What is the nature of the Veteran's voice box disorder?  Specifically, are his complaints and symptoms attributable to a left true vocal cord paralysis and/or a "psychogenic voice disorder"?

(b)  Accepting the Veteran's reporting of injuring his neck when he was struck on the right side of his face when his tank hit a land mine in June 1970, is at least as likely as not (i.e., probability of 50 percent or greater) that the voice box disability - regardless of whether it is a left true vocal cord paralysis or a "psychogenic voice disorder - is related to active service, to include an in-service neck and right jaw injuries in June 1970; laryngitis in January and February 1971 and in October 1971; loss of voice in November 1981; food, water, and foliage exposure in the Republic of Vietnam; and exposure to Agent Orange?

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the voice box disability - regardless of whether it is a left true vocal cord paralysis or a "psychogenic voice disorder - was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected residuals of a jaw injury?

(d)  If it is found that the voice box disability - regardless of whether it is a left true vocal cord paralysis or a "psychogenic voice disorder - was aggravated by the service-connected residuals of a jaw injury, then the degree of aggravation should be quantified. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






